Application by petitioner, by a suspended attorney and counselor-at-law, whose period of suspension has expired for his reinstatement to the roll of attorneys and counselors-at-law.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report (1) on whether petitioner has complied with this court’s order of suspension and (2) whether he presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The petitioner’s application will be held in abeyance, pending the Committee’s report. Mollen, P. J., Mangano, Gibbons, Weinstein and Eiber, JJ., concur.